ALD-140                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-4332
                                     ___________

                                    VIRGIL HALL,
                                                       Appellant

                                           v.

                             WARDEN LORETTO FCI
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 3:13-cv-00217)
                      District Judge: Honorable Kim R. Gibson
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 6, 2014

         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                           (Opinion filed: February 18, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Federal prisoner Virgil Hall appeals pro se from the denial of his habeas petition

filed pursuant to 28 U.S.C. § 2241. For the reasons that follow, we will summarily

                                            1
affirm.

                                                I.

          In 2011, the United States District Court for the District of Utah (“the sentencing

court”) sentenced Hall to 120 months’ imprisonment following his conviction for

possession with intent to distribute cocaine. The United States Court of Appeals for the

Tenth Circuit affirmed that judgment, see United States v. Hall, 508 F. App’x 776, 780

(10th Cir. 2013), and the United State Supreme Court denied certiorari in June 2013.

          In September 2013, Hall, who was (and still is) incarcerated at the Federal

Correctional Institution in Loretto, Pennsylvania (“FCI-Loretto”), filed a pro se § 2241

petition in the United States District Court for the Western District of Pennsylvania (“the

District Court”). He claimed that he was being falsely imprisoned in violation of the

Constitution and other authority. This claim revolved around his allegation that the

sentencing court’s judgment and commitment order had not been properly executed

because the “return” section of that order — where the United States Marshal or a Deputy

United States Marshal attests that the defendant has been delivered to the Bureau of

Prisons with a certified copy of the judgment — was not completed. Hall appeared to

argue that he should be released from custody unless the warden of FCI-Loretto could

show that the judgment and commitment order had, in fact, been properly executed.

          The District Court referred Hall’s petition to a United States Magistrate Judge,

who recommended that the petition be denied. The Magistrate Judge stated:

                 any lack of completion of the Return is not a clerical error
                                                2
              [that may be remedied under Federal Rule of Criminal
              Procedure 36] nor does it confer any right on the sentenced
              inmate. Hall does not contend that the [judgment and
              commitment order] does not accurately reflect his sentence of
              120 months.

(Mag. J. Report 2.) The District Court, over Hall’s objections, adopted the Magistrate

Judge’s recommendation and denied the petition. This appeal followed.

                                            II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.1 We review

the District Court’s denial of habeas relief de novo, exercising plenary review over the

court’s legal conclusions and reviewing its findings of fact for clear error. See Vega v.

United States, 493 F.3d 310, 314 (3d Cir. 2007). We may take summary action if an

appeal does not present a substantial question. See 3d Cir. I.O.P. 10.6.

       Because Hall challenges the execution of his sentence — he is not collaterally

attacking the sentencing court’s imposition of the sentence — this challenge was properly

brought under § 2241. See Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 241 (3d

Cir. 2005). That said, we agree with the District Court that no relief under § 2241 is

warranted in this case. Hall has not cited, nor have we located, any authority for the

proposition that, where the United States Marshal (or his or her deputy) does not

complete the “return” section of a defendant’s judgment and commitment order, the



1
 Hall does not need to obtain a certificate of appealability to proceed with this appeal.
See United States v. Cepero, 224 F.3d 256, 264-65 (3d Cir. 2000) (en banc), abrogated on
other grounds by Gonzalez v. Thaler, 132 S. Ct. 641 (2012).
                                             3
defendant’s confinement is unlawful and he must be released.2

       We have considered the various arguments that Hall raised in the District Court

and in his “Summary Action Response,” and we conclude that none warrants disturbing

the District Court’s denial of habeas relief. Because this appeal does not present a

substantial question, we will summarily affirm the District Court’s judgment.




2
  Hall’s citing Strickland v. United States, 339 F.2d 866 (10th Cir. 1965), and Mullican v.
United States, 252 F.2d 398 (5th Cir. 1958), does not bolster his claim. Not only are
those cases not binding on this Court, but they also are distinguishable from this case.
Those cases concerned challenges to convictions under the Federal Escape Act, 18 U.S.C.
§ 751, not whether an inmate’s current confinement was unlawful because the judgment
and commitment order’s “return” section was not completed. See Strickland, 339 F.2d at
867; Mullican, 252 F.2d at 399-400. Although Strickland did discuss a judgment and
commitment order that had no endorsed “return” section, it did so in the context of
determining whether the prosecution had met its burden of showing, under § 751, that the
defendant was confined by virtue of a conviction at the time he attempted his escape. See
339 F.2d at 867-68.
                                             4